                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00263-MOC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 LEMUEL CARR,                                             )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on the government’s Motion to Amend Order to

Correct Clerical Error. The Court appreciates the government bringing this error to its attention

and notes that defendant has consented to this motion. For the reasons set forth in the motion, the

Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Amend Order to

Correct Clerical Error (#39) is GRANTED and the Consent Order and Judgment of Forfeiture is

amended to state:

       One Hi-Point, Model C, 9 caliber pistol, serial number P025136, and ammunition,
       seized on or about August 23, 2018 during the course of the investigation.

       The Clerk of Court is instructed to make reference to this Order on the docket entries of

documents 37 and 41 reflecting this correction.


                                           Signed: September 16, 2019




                                                  1
